EXHIBIT 10.51

NO.A101A06007

LOAN CONTRACT

Bank of Communications



--------------------------------------------------------------------------------

No.:                                                             

Loan Contract

Important Hint

The Borrower is requested to read the whole text of this Contract carefully,
especially articles marked with LOGO [g81020img.jpg]. In case of any doubt, ask
the Loaner for explanation.

Borrower: Pemstar (TianJin) Enterprise Co,Ltd.

Legal Representative (Pricipal):                                              

Registered Address:                                         
                                    

Correspondence Address:                                         
                            

Loaner: TianJin Branch (Subbranch), Bank of Communications

Legal Representative (Pricipal):                                              

Registered Address:                                         
                                    

Correspondence Address:                                         
                            

Whereas Borrower has applied for a loan from Loaner, the two parties hereby
enter this Contract through consultation in order to clarify respective rights
and obligations.

Article I. The Loan

 

  1.1 Currency: RMB.

 

  1.2 Amount (in words): twenty million.

 

  1.3 The Loan under this Contract shall only be used for purchasing raw
materials..

 

  1.4 Term: From Jan-13-2006 to Jul-13-2006.

Article II. Interest Rate and Calculation and Payment of Interest

 

  2.1 Interest rate: 4.698% (• year  ¨ month). Daily interest rate = monthly
interest rate/30, monthly interest rate = annual interest rate/12.

 

  2.2 Calculation of Interest

2.2.1 Normal interest = interest rate stipulated herein × amount of loan ×
number of days of holding. The number of days of holding is calculated from the
day when the Loan is made to the day of expiration of the Loan.

2.2.2 The penalty interest on any part of the Loan overdue or loan diverted to
any use other than that specified herein shall be calculation on the basis of
actual number of days and amount overdue or diverted. Where the loan is in RMB,
the penalty interest rate on overdue loan shall be 50% in excess of the interest
rate stipulated herein and the penalty interest rate on any part of the Loan
diverted to other use shall be 100% in excess of the interest rate stipulated
herein.

 

  2.3 The interest of the Loan hereunder shall be settled in manner (1) of the
following. The interest shall be paid together with the principal upon
expiration of the term of the Loan. The interest payment day shall be the
interest settlement day:

 

  (1) The 20th day of the last month of each quarter;



--------------------------------------------------------------------------------

(2) The 20th day of each month.

Article III. Extending and Repayment of the Loan

3.1 The Borrower shall handle related procedures at least 3 days in advance of
the day when he intends to draw loan and in accordance with the following loan
schedule:

 

Loan Date     Amount of Loan

________________

    ___________________________________(in words)

________________

    ___________________________________(in words)

________________

    ___________________________________(in words)

________________

    ___________________________________(in words)

LOGO [g81020img.jpg] 3.2 The Loaner shall have the right to refuse to extend
loan before all the following conditions are satisfied:

(1) The Borrower has obtained all statutory procedures including governmental
permits, approvals, registrations, etc. and all other procedures as the Loaner
requires and the said permits, approvals, registrations, etc. are continuously
valid;

(2) The Guarantee Contract hereunder (if any) has come into effect and is
continuously valid;

(3) No material adverse changes have taken place in the operational and
financial status of the Borrower;

(4) The Borrower has not committed any breach to this Contract.

3.3 The actual dates of loan and amounts of loan shall be as is recorded on the
Loan Note.

3.4 The Borrower shall repay the Loan in accordance with the maturity date
stipulated in Article 1.4 and the following schedule; where the maturity date
recorded on the Loan Note is not the same as is stipulated herein, the former
shall prevail.

 

Maturity Date     Amount of Repayment

________________

    ___________________________________(in words)

________________

    ___________________________________(in words)

________________

    ___________________________________(in words)

________________

    ___________________________________(in words)

LOGO [g81020img.jpg] 3.5 The Borrower shall not repay any part of the Loan ahead
of schedule without the Loaner’s written consent.

LOGO [g81020img.jpg] Article IV. The Borrower’s Representations and Warranties

4.1 The Borrower is an independent civil subject duly established and legally
existing, having all necessary rights and capacities to perform his obligations
hereunder and undertake civil liabilities in his own name.

4.2 The signing and performance hereof are the true indication of the Borrower’s
intention and have obtained all necessary consents, approvals and
authorizations, having no legal defects.

4.3 All the documents, statements, reports, data and information submitted to
the Loaner by the Borrower in the course of the signing and performance hereof
are true, accurate, complete and valid without concealing from the Loaner any
information that may affect the financial status and the ability to repay of the
Borrower.



--------------------------------------------------------------------------------

Article V The Loaner’s Rights and Obligations

5.1 The Loaner shall have the right to recover the principal and interest of the
Loan (including compound interest, overdue and diversion penalty interest, if
any) and collect charges receivable in accordance with the provisions hereof and
exercise other rights provided by law or stipulated herein.

5.2 The Loaner shall keep secret of the financial and operational data and other
confidential information provided by the Borrower except otherwise provided by
law or stipulated herein.

Article VI. The Borrower’s Obligations

6.1 The Borrower shall pay the interest on the Loan hereunder in accordance with
the time, amount and kind of currency stipulated herein.

6.2 The Borrower shall not divert any amount of the Loan hereunder to any other
use.

LOGO [g81020img.jpg] 6.3 The Borrower shall bear the expenditure and costs
hereunder including without limitation the notarization fee, verification fee,
evaluation fee and registration fee.

LOGO [g81020img.jpg] The Borrower shall observe operational rules and usual
practices of the Loaner related to the Loan business, including without
limitation the requirement to coordinate with the Loaner in the supervision and
inspection on the use of the Loan and the operational situations of the
Borrower, to timely provide all financial statements and other data and
information requested by the Loaner and to guarantee that all such documents,
data and information are true, complete and accurate.

LOGO [g81020img.jpg] 6.5 In case any of the following events shall happen to the
Borrower, he shall give at least 30 days’ prior notice to the Loaner and shall
not take any action before clearing up the Loan and interest hereunder or
providing a repayment plan agreed by the Loaner:

(1) Sell, donate, lease, lend, transfer, mortgage, pledge of otherwise dispose
of his important assets, the whole or major part of his assets;

(2) Any major changes has happened or may happen in the operational system or
property right organizational form, including without limitation undertaking a
contract, lease, pooling, transformation of corporate system, transformation of
cooperative shares system, sales, merger (annexation), joint venture
(cooperation), schism, affiliation, transfer of property right and decrease of
capital, etc.

LOGO [g81020img.jpg] 6.6 The Borrower shall notify the Loaner in writing within
7 days in case any of the following events has happened or may happen:

(1) Amendment to the Articles of Association, change of industrial and
commercial registration items including enterprise name, legal representative
(Principal), residence, correspondence address or business scope, etc. and
making decisions having substantial influence the financial and personnel
affairs.

 

(2) The Borrower or the Guarantor has applied for bankruptcy or may be applied
for bankruptcy by creditor;

(3) Involved in major lawsuit or arbitration or any mandatory measure such as
attachment is taken on important assets or the guaranty hereunder;

(4) Providing of guarantee to a third party and hence producing major adverse
influence on the Borrower’s financial status or ability to perform his
obligations hereunder;



--------------------------------------------------------------------------------

(5) Signing of any contract that have material influence on his operational and
financial status;

(6) The Borrower or the Guarantor has stopped operation, withdrawn from
business, dissolved, stopped operation for rectification or is cancelled or his
business license is revoked;

(7) The Borrower, his legal representative (principal) or major managerial
personnel is involved in unlawful activities;

(8) Serious difficulties arise in the operation, the financial status is
deteriorated or any other event that have adverse influence on the financial
status or solvency of the Borrower has happened.

LOGO [g81020img.jpg] 6.7 In case any change adverse to the creditor’s right of
the Loaner has taken place with the Guaranty hereunder, the Borrower shall
timely provide other guaranty approved by the Loaner in accordance with the
Loaner’s requirement.

For the purpose of this article, “change” shall include without limitation the
Guarantor has stopped operation, withdrawn from business, dissolved, stopped
operation for rectification or is cancelled or his business license is revoked
or has applied or is applied for bankruptcy; any material change has taken place
in the operational or financial status of the Guarantor; the Guarantor is
involved in major lawsuit or arbitration; the decrease or possible decrease in
the value of the Guaranty or any mandatory measure such as attachment has been
taken on the Guaranty; the Guarantor has committed any breach under the
Guarantee Contract; any dispute has arisen between the Guarantor and the
Borrower; the Guarantor has demanded to cancel the Guarantee Contract; the
Guarantee Contract fails to come into effect or has been revoked; the Guaranty
is false or invalid; or any other event that may influence the safety of the
creditor’s right.

Article VII. Other Matters Agreed upon between the Parties

                                                                               
                              

                                                                               
                              

                                                                               
                              

LOGO [g81020img.jpg] Article VIII. Premature Expiration of the Term of Loan

The Loaner shall be entitled to stop to extend the part of the Loan not yet used
by the Borrower, to unilaterally declare the premature expiration of the term of
the principal part of or the entire Loan that has been extended hereunder and to
require the Borrower to immediately repay all mature principals of the Loan and
clear the interest thereon:

(1) Any part of the representations and warranties under Article IV is false;

(2) The Borrower has breached any stipulations herein;

(3) Any of the events listed in Article 6.6 has actually happened which
according to the Loaner’s judgment will damage the safety of his creditor’s
rights;

(4) The Borrower has committed any breach in performing any other contracts
between him and the Loaner such delay of the performance of contract and has
failed to correct such breaches after the Loaner’s press for correction.



--------------------------------------------------------------------------------

LOGO [g81020img.jpg] Article IX. Breach

9.1 In case the Borrower fails to repay principal or pay the interest in full
according to schedule, or fails to use the Loan in accordance with the purpose
stipulated herein, the Loaner shall have the right to calculate and collect the
interest at the penalty interest rate on overdue loan or on diverted loan and
collect compound interest on overdue interest.

9.2 In case the Borrower fails to repay principal or pay the interest in full
according to schedule, he shall bear the cost arising from the activities for
the realization of creditor’s right including without limitation the cost for
press for payment, legal cost (or arbitration cost), cost of preservation,
announcement fee, enforcement fee, lawyer’s fee and travel cost.

9.3 In case of the Borrower’s evasion from the Loaner’s supervision, arrears in
the payment of the principal and interest of the Loan, evasion of debts and
similar, the Loaner shall have the right to inform related parties and announce
such conducts on news media.

LOGO [g81020img.jpg] Article X Stipulations on Payment by Deduction

10.1 In case the Borrower has matured principal, interest, penalty interest,
compound interest or any other payables, it shall authorize the Loaner to deduct
such amount from any of the Borrower’s account in the Bank of Communications for
payment.

10.2 After payment by deduction, the Loaner shall notify the Borrower of the
number of the account, number of the loan contract, number of the Loan Note, the
deducted amount and amount of the balance of debt.

10.3 In case the amount from the deduction does not cover all the debts of the
Borrower, such amount shall be first used to pay the matured unpaid costs, the
balance remained thereafter shall be first used to pay the matured unpaid
interest or penalty interest and compound interest before paying for the matured
unpaid principal where the principal and interest are less than 90 days past due
but shall be first used to pay the matured unpaid principal before paying
matured unpaid interest or penalty interest and compound interest where the
principal or interest is more than 90 days past due.

10.4 Where the amount from the payment by deduction is not in the same currency
as the debt to be paid, conversion shall be made at the exchange rate published
by the Bank of Communications on the date of the payment by deduction.

Article XI. Settlement of Disputes

All disputes arising hereunder shall be settlement in manner (1) of the
following. During the term of a dispute, the parties hereto shall continue to
perform articles not involved in the dispute.

 

  (1) All disputes arising hereunder shall be submitted to the court having
jurisdiction over the place where the Loaner is located.

 

  (2) All disputes shall be submitted to the              Arbitration Committee
for arbitration in accordance with the rules of arbitration current at the time
of the application for arbitration. The arbitration award shall be final and
binding on all parties hereto.

Article XII. Other Clauses

12.1 The Loan Note hereunder and related documents and materials confirmed by
both parties shall be indivisible integral part hereof.



--------------------------------------------------------------------------------

12.2 This Contract shall come into effect immediately it is signed (or affixed
personal seals) by the legal representatives (Principals) or authorized proxies
of both parties and affixed official seals.

12.3 This Contract shall is executed in triplicate of which the two parties
hereto and the Warrantor shall respectively hold one. (No text hereafter)

The Borrower hereby acknowledges that he has read all the above articles, that
the Loaner has given corresponding explanations at Borrower’s request and that
the Borrower has no objection to all the content hereof.

 

The Borrower (official seal)   The Loaner (official seal)

Legal Representative (Pricipal) or authorized proxy

(signature or seal)

 

Legal Representative (Pricipal) or authorized proxy

(signature or seal)

Date:   Date: